Title: To Thomas Jefferson from Thomas Claxton, 24 May 1805
From: Claxton, Thomas
To: Jefferson, Thomas


                  
                     Honored Sir 
                     
                     Philada May 24 1805
                  
                  Accompanying this you will get a desert knife silver blade—If you aprove of it, I can get two dozen at 36$ per dozen—If you should not approve, Sir you will please to return it—In the Steward’s list are two casters—a pair of elegant silver ones are to be had here price 140$ plated ones are 70$ dollars per pair—please to say which you will prefer—a pair of elegant Sallad dishes with blue glass Bowls—applicable to floating islands, fruit &c. price for the pair forty dollars—If you should think proper, Sir, to order them, they will be very ornamental to your table—The size is 13 by 9 in shape octagon-basket work—
                  I have the honor to be Sir Your most Humble Svrt
                  
                     Thos Claxton 
                     
                  
                  
                     
                        [Marginal notes in TJ’s hand:]
                     
                     desert knives
                     Castors silver
                     salad dishes
                  
               